Citation Nr: 0020679	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 9, 1998 for 
a 30 percent rating for hypertensive retinopathy with field 
defect.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted service connection for 
left hemianoptic field defect with a 30 percent rating, but 
did not grant an effective date prior to October 9, 1998.  A 
subsequent rating decision increased the disability rating 
for what the RO now described as hypertensive retinopathy 
with field defect to 100 percent, effective October 9, 1998.  
However, the issue of an earlier effective date for the prior 
30 percent rating remains on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  


FINDINGS OF FACT

1.  By a rating decision in December 1998, of which the 
veteran was informed by letter dated January 21, 1999, the RO 
granted service connection for left hemianoptic field defect, 
with a 30 percent rating effective October 9, 1998.

2.  The veteran filed a Notice of Disagreement on January 14, 
1999 concerning the issue of an effective date prior to 
October 9, 1998 for the 30 percent rating for, what has since 
been recharacterized as, hypertensive retinopathy with field 
defect.

3.  The RO issued a Supplemental Statement of the Case on 
November 5, 1999 concerning the issue of an effective date 
prior to October 9, 1998 for hypertensive retinopathy with 
field defect.

4.  The record contains no documents filed within 60 days 
after the issuance of the Supplemental Statement of the Case 
or within the remaining one-year period following 
notification of the December 1998 rating decision in which 
the veteran or his representative alleged specific error of 
law or fact concerning the effective date of the 30 percent 
rating for hypertensive retinopathy with field defect. 


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of an effective date prior to October 9, 1998 for the 
30 percent rating for hypertensive retinopathy with field 
defect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1999).  An appeal 
consists of a timely filed NOD in writing, and after a SOC or 
Supplemental SOC (SSOC) has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  A NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC or SSOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(1999).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the 
Department of Veterans Affairs (VA).  38 C.F.R. § 20.305 
(1999).

On January 21, 1999, the RO notified the veteran of its 
December 1998 decision to grant service connection for left 
hemianoptic field defect, with a 30 percent rating effective 
October 9, 1998.  The Board notes that the veteran had 
already received notice of the substance of this rating 
decision in a SSOC mailed on December 28, 1998.  Thus, the 
veteran's NOD, filed on January 14, 1999 on the issue of an 
effective date prior to October 9, 1998, is deemed to be 
timely filed.  The Board also notes that both the December 
28, 1998 SSOC and the January 22, 1999 SSOC failed to include 
the laws and regulations regarding the assignment of 
effective dates for increased ratings or service connected 
disabilities.  Therefore, the Board remanded the effective 
date issue in October 1999 to rectify this shortcoming.  
Furthermore, the notice letters accompanying these SSOC's 
also failed to advise the veteran how to perfect his appeal.    

On November 5, 1999, the RO furnished the veteran a SSOC that 
addressed the laws and regulations concerning the earlier 
effective date issue, and the reasons and bases for its 
decision.  The RO advised him in the letter accompanying the 
SSOC that to perfect his earlier effective date appeal he 
must file a substantive appeal within 60 days or within the 
remainder of the one-year period from the date of the letter 
notifying him of the action he had appealed.  

Nothing was received from the veteran by the RO in response 
to the November 1999 SSOC until the March 2000 "Statement of 
Accredited Representation in Appealed Case" (VA Form 1-646).  
This VA Form 1-646 was not only not filed within sixty days 
of the issuance of the SOC or within a year of the relevant 
rating decision, it also did not address the substance of the 
veteran's contentions on appeal.  The appeal was then 
certified to the Board for disposition without a perfected 
appeal.      

The Board notified the appellant by letter in July 2000 that 
the Board was considering the timeliness of the substantive 
appeal as to this earlier effective date issue.  The veteran 
responded, also in July 2000, by signing the Board's July 
2000 letter, which affirmed that he has "no further argument 
or evidence to present and do not wish to request a 
hearing." 

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.

As to the issue of an effective date prior to October 9, 1998 
for a 30 percent rating for hypertensive retinopathy with 
field defect, the Board concludes that based on the lack of a 
timely appeal before the Board and the veteran's July 2000 
statement, there is no appeal pending before the Board.


ORDER

The appeal of an effective date prior to October 9, 1998 for 
a 30 percent rating for hypertensive retinopathy with field 
defect is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

